Citation Nr: 0300109	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to August 
1962 and from June 11 to June 16, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for a left shoulder disorder.  

When this case was previously before the Board in December 
2000, it was remanded to the RO for additional 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  A chronic left shoulder disorder was not present in 
service or until a number of years following service.  Any 
current chronic left shoulder disorder is not shown to be 
related to service or to an incident of service origin.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In May 1999, the RO provided the veteran and 
his representative with a statement of the case.  A 
supplemental statement of the case was furnished in 
September 1999.  Following the Board's remand in December 
2000, supplemental statements of the case were furnished 
in January and October 2002.  These documents set forth 
the legal criteria governing the claim now before the 
Board, including the provisions of 38 C.F.R. § 3.303(b), 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claim.  

Moreover, in May 2001, the RO notified the veteran of the 
enactment of the VCAA and of pertinent provisions of the 
law, including the type of information and evidence 
necessary to substantiate his claim.  This correspondence 
also essentially informed him of the information that he 
was responsible for providing and of the evidence that VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record shows 
that VA has essentially informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the service medical records and all 
other evidence within the control of the government 
pertinent to this appeal, including reports of VA 
examination and treatment, and has associated them with 
the record.  Private treatment reports, other than 
statements from private physicians submitted by the 
veteran, have not been obtained because the private 
hospitals identified by the veteran have indicated either 
that they no longer have the records (Baptist Hospital) or 
that they cannot locate the records (Columbia West Florida 
Regional Medical Center).  The Board notes that the 
veteran's final separation from service was nearly four 
decades ago and that obtaining any evidence, much less 
private medical evidence, at a date this remote from 
service is usually an exercise in futility.  The Board 
concludes that the RO has obtained the evidence relevant 
to this appeal to the extent possible and has thus 
essentially complied with the Board's remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent a VA orthopedic 
examination in June 2001 and that the orthopedic examiner 
furnished an opinion favorable to his claim.  The issue in 
this case is not whether the veteran sustained a left 
shoulder injury in service or whether he has left shoulder 
disability now.  Rather, the issue is whether any current 
left shoulder disability can be related to an injury in 
service 40 years ago.  This is as much an evidentiary as a 
medical question, since any opinion relating the current 
disability to service must confront the significant gaps 
of time that separated the veteran's various post service 
shoulder complaints.  The Board is of the opinion that the 
issue has been adequately developed and is ripe for 
decision and that additional medical examination or 
opinion is not indicated.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim."  38 USCA § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

The Service Connection Claim

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident 
of service origin.  The United States Court of Appeals for 
the Federal Circuit has held that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to the same effect).  

A VA orthopedic examination in June 2001 culminated in a 
diagnosis of chronic lateral instability of the left 
shoulder with impingement syndrome by history.  This was 
felt to represent an old injury with dislocation.  
However, the orthopedic examiner noted that the report of 
x-rays of the left shoulder taken that month indicated a 
normal left shoulder.  Fluoroscopy of the left shoulder by 
VA the following October visualized a small spur at the 
inferior margin of the humerus, but the shoulder was 
otherwise normal.  

Although the service medical records are negative for 
complaints or findings of an injury of the left shoulder, 
the veteran has presented statements from service 
comrades, including a sergeant first class in charge of 
field operations at the time, who attest that in 1962, at 
Fort Chaffee, Arkansas, the veteran injured his left 
shoulder while loading and unloading ammunition.  These 
statements indicate that he was treated at a field 
hospital and released and that he was placed on light duty 
until his separation from service.  The record shows that 
the veteran served with the 403rd Ordnance Company (Ammo).  
He has also submitted a newspaper article dated in April 
1962 with a photograph showing him and some other soldiers 
handling ammunition at the Fort Chaffee Army Training 
Center.  Thus, the claim that he injured his left shoulder 
in service is consistent with the place, type and 
circumstances of his service.  See 38 C.F.R. § 3.303(a).  

Thus, the issue in this case is whether the current left 
shoulder disorder is related to an injury in service four 
decades previously.  The record shows that the earliest 
documentation of VA treatment for left shoulder disability 
is in February 1997, when he was seen for a complaint of 
chronic left shoulder dislocation "since 1964."   The 
veteran has submitted statements from a number of treating 
physicians regarding the origin of his current left 
shoulder disability.  Dr. Dabezies, an orthopedic surgeon, 
stated in September 1998 that he was of the opinion that 
the veteran had chronic left shoulder anterior instability 
due to a dislocation that occurred while in service.  It 
is apparent, however, that this opinion was based solely 
on history provided by the veteran.  

David R. Chandler, M.D., a private orthopedist, examined 
the veteran in March 2000 for complaints that included 
left shoulder pain.  The veteran reported that he injured 
his left shoulder at Fort Chaffee in 1962 while lifting 
ammunition over his head, which fell backward behind him.  
He dislocated his shoulder, which was relocated in the 
field.  He reported 30 dislocations since then, the last a 
year prior to examination.  He said that he avoided 
external rotation of the shoulder in order to prevent 
dislocation episodes.  Dr. Chandler reviewed the record, 
including the statements of the veteran's service 
comrades, and concluded that the veteran had recurrent 
instability and subsequent arthritis as a result of the 
injury sustained while in service.  

R. W. Lucey, M.D., noted in a statement dated in November 
1999 that the veteran had a history of a shoulder 
dislocation while in service that never required surgery.  
It was reported that the veteran had been a construction 
estimator for most of his adult life.  The veteran gave a 
history of recurrent anterior shoulder instability with 
some degenerative changes apparently noted on previous x-
rays.  Mild crepitus was noted in the left shoulder on 
examination.  The pertinent diagnosis was history of left 
shoulder instability with history of dislocation in the 
remote past.  

K. J. Jankauskas, M.D., an internist, reported in February 
2002 that he had treated the veteran from 1966 to 1967 for 
a rotator cuff tear of the left shoulder.  He said that in 
1978, the veteran was treated again for a rotator cuff 
tear.  Although he said that during this timeframe the 
veteran was periodically hospitalized, he did not specify 
the disorder that led to hospitalization.  

On VA orthopedic examination in June 2001, the veteran 
reported that following his left shoulder injury in 1962, 
a field medic reduced the dislocation and then wrapped an 
Ace bandage around his arm.  He said that he was seen the 
following morning at the post hospital.  He did not recall 
having any x-rays, but he said that he remained on light 
duty until separation in July 1962.  The veteran reported 
having a "superficial general medical evaluation" at the 
time of his discharge from service, but he did not recall 
having any x-rays of the shoulder.  He said that over the 
years, his shoulder had continued to bother him and that 
he had developed gradually increasing instability with the 
passage of time.  The situation had reached the point 
where he could generally reduce the dislocation himself.  
He described chronic-type pain that varied in severity.  
The examiner reviewed the record and stated that the 
service medical records did not document any actual injury 
or treatment for injury while in service.  He said, 
however, that he had seen situations like this before, 
where veterans have had problems but had had sparse if any 
documentation of their problems while in service.  Based 
on the veteran's history, as well as the examination 
reports from other physicians, the examiner thought that 
"in order to give him the benefit of the doubt," it was at 
least as likely as not that his current left shoulder 
problem was secondary to his inservice injury "as he 
described."  The examiner also remarked that problems of 
this magnitude were "unlikely to develop without a 
specific traumatic event."  

The issue, however, is whether the "specific traumatic 
event" can, 40 years on, be said to be a shoulder injury 
in service.  Despite the veteran's contention to the 
contrary, there is no true showing of a continuity of 
symptomatology since discharge to support his claim now.  
See 38 C.F.R. 3.303(b).  The earliest indication of any 
chronic left shoulder disorder is in 1966, when, according 
to Dr. Jankauskas, the veteran was initially seen for a 
rotator cuff tear of the left shoulder.  There are no 
clinical records to support this, only the recollection of 
Dr. Jankauskas rendered nearly four decades later.  
Assuming arguendo that his account is accurate, this would 
mean that the first time that the veteran was seen for a 
chronic left shoulder disorder was about four years after 
the event in service claimed to have caused the disorder.  
An incident sufficiently severe to have occasioned, 
according to the veteran, some 30 dislocations over the 
years likely would have required the veteran to have 
sought medical treatment prior to 1966.  Moreover, a 
condition that severe likely would have required medical 
treatment more often than the record reflects.  The record 
indicates that the veteran next sought treatment for the 
left shoulder condition in 1978 and 1997.  

None of the private opinions cited above, moreover, notes 
that the veteran also underwent subsequent examination for 
enlistment in the National Guard.  In a report of medical 
history dated in September 1962, the veteran reported that 
he was in good health.  He did not mention any recurring 
problem with his left shoulder.  The September 1962 report 
was noted by the VA examiner in June 2001, but even the VA 
examiner did not take note of a physical examination in 
late October 1962, when complaints or findings referable 
to residuals of a left shoulder injury were not noted.  
This is consistent with the absence of complaints or 
findings of left shoulder disability when the veteran was 
examined for separation from service in July 1962, as well 
as with his statement the following month that there had 
been no change in his condition since his last "final-type 
medical examination."  

The VA examiner conflates a medical opinion with an 
adjudicatory judgment.  In effect, the examiner finds that 
the veteran should be accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b).  However, given the absence of 
any relevant complaints or findings in service and the 
relative sparseness of the evidence of continuing left 
shoulder symptoms following service, the opinions of the 
VA examiner and Dr. Chandler are ultimately exercises in 
speculation.  Service connection may not be based on a 
resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  

Dr. Dabezies' opinion was based solely on history 
furnished by the veteran.  The Board is not required to 
accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  See  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or 
any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis); Swann v. Brown, 5 Vet. App. 229 (1993) (holding 
that the Board was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as 
related by the appellant as the basis for those 
diagnoses).  See also Wilson v. Derwinski, 2 Vet. App. 16, 
20-21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into 
account the records of prior medical treatment so that the 
opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned 
by the physician rendering the opinion).  

This is not to say that the veteran did not sustain some 
type of left shoulder injury in service.  As indicated 
above, there is evidence to support his contention that he 
did sustain such an injury in service.  However, the 
evidence of record does not support a finding that the 
inservice injury was so severe as to support medical 
opinions four decades later relating his current left 
shoulder pathology to that inservice injury.  Indeed, the 
Board concludes that the preponderance of the evidence is 
against such a finding.  It follows that the claim for 
service connection for a left shoulder disorder must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  


ORDER

Service connection for a left shoulder disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

